Citation Nr: 0503597	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lower thoracic and lumbar 
spines with facet arthropathy but without evidence of lower 
extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 until August 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  

The RO, in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for degenerative disc 
disease of the lower thoracic and lumbar spines with facet 
arthropathy but without objective evidence of lower extremity 
radiculopathy.

In October 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In July 2004 the RO most recently affirmed the determination 
previously entered.


FINDING OF FACT

Degenerative disc disease of the lower thoracic and lumbar 
spines with facet arthropathy is manifested by complaints of 
pain and tightness; objectively, there is tenderness, with 
moderate limitation of motion and no related neurologic 
deficits.  


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the schedular 
criteria for an increased evaluation of 20 percent for 
degenerative disc disease of the lower thoracic and lumbar 
spines with facet arthropathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes 5003-5292, 5293 (as in effect 
prior to September 23, 2002).

2.  From September 23, 2002, the schedular criteria for an 
increased evaluation of 40 percent for degenerative disc 
disease of the lower thoracic and lumbar spines with facet 
arthropathy have been met.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code 5293 (2002) and Diagnostic Code 5243 (2004).
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters-Duties to Notify and to Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

A VA letter issued in April 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  


It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  

In the present case, appropriate VCAA notice was not provided 
to the veteran prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  


Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of his 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  




All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  

With regard to the duty to assist, the claims file contains 
reports of VA post service treatment and examination.  
Additionally, medical records from Wilford Hall Medical 
Center are associated with the claims file.  Finally, the 
veteran's statements in support of his claim are associated 
with the claims file.  Such statements include testimony 
provided at a videoconference hearing before the undersigned 
in May 2003.  A transcript of that proceeding is of record.

In the present case, a substantially complete application was 
received in May 2001.  Thereafter, in a November 2001 rating 
decision, the RO denied the veteran's claim.  The veteran has 
been advised of the type of evidence lacking to demonstrate 
entitlement to the benefit sought with the November 2001 
rating decision, March 2002 statement of the case, April 2004 
VCAA notice letter, and most recently the July 2004 
supplemental statement of the case.  The July 2004 
supplemental statement of the case provided the specific 
provisions of the new law and the RO made it clear that it 
had applied to the veteran's case at hand.

Further regarding the duty to assist, it is noted that the 
claims folder contains a May 2001 notice of disability award 
from the Social Security Administration (SSA).  As indicated 
by the veteran at his May 2003 videoconference hearing, such 
award related to cancer of the lip.  As that disability award 
had no bearing on the claim at issue, there is no need for 
further development to obtain additional SSA documents.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Criteria: Disability Evaluations in General

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Traumatic arthritis, Diagnostic Code 
5010, is evaluated under the same rating criteria as 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.


The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).





The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).


Factual Background

The veteran was examined by VA in May 2001.  He complained of 
early morning tightness, which took about 20 to 30 minutes to 
loosen up.  He also reported occasional episodes of lower 
back pain associated with strenuous activity such as yard 
work.  He did not seek medical care on such occasions, 
however.  He also stated that he had difficulty sitting for 
more than 20 to 30 minutes.

Objectively, the veteran walked without the use of assistive 
devices.  There was no evidence of an antalgic gait.  
Examination of the back showed the spine to be midline and 
without pelvic obliquity.  There was a straightening of the 
normal lumbar lordosis.  There was no lower muscular atrophy 
on inspection or palpation.  He was nontender to palpation in 
the midline spinous processes or intraspinous spaces.  There 
was also no tenderness of the sacroiliac joints or sciatic 
notches bilaterally.  Active range of motion of the back was 
as follows: forward flexion to 80 degrees; extension from 0 
to 10 degrees; lateral bending was from 0 to 15, left from 0 
to 10 right; rotation was 0 to 20, left, and 0 to 15 right.  
Heel and toe walking was intact.  Straight leg raising, 
Goldthwaite, Patrick, pelvic rock and Hoover tests were all 
negative.  Lower extremity active range of motion was 
essentially intact throughout.  Motor strength of the lower 
extremities was 5/5 throughout.  Deep tendon reflexes were 3+ 
and symmetrical.  Distal circulation and sensation were 
intact throughout.  

X-rays of the lumbosacral spine showed multiple levels of 
degenerative changes, including anterior end plate spurs, 
bridging syndesmophytes, decreases in intervertebral disc 
spaces and facet arthropathy.  Such changes were evident in 
both the lower thoracic and lumbosacral regions.  

Following the examination, the veteran was diagnosed with 
degenerative disc disease of the lower thoracic and 
lumbosacral spines with facet arthropathy but without 
evidence of lower extremity radiculopathy.  The severity of 
the condition was graded as mild to moderate. 




In May 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned.  He stated 
that he experienced days where it was difficult to get 
around.  He reported a pronounced limp in his right leg and 
stated that he could not lift objects as he used to.  He also 
had trouble cutting the lawn and remaining in a seated 
position.  He also reported a shooting pain down his right 
leg, to the back of his right kneecap.  When such pain 
occurred, it felt as though his leg were asleep.  He also had 
the sensation that his leg would give out on him, and he 
noted that he had fallen 3 or 4 times.  He stated that the VA 
doctor at his last physical examination had commented that 
his lumbar condition had significantly worsened.

Also at his May 2003 hearing, the veteran spoke as to 
incapacitating episodes of back pain.  When he experienced 
pain, he was told to remain immobile and to lie flat on his 
back.  He stated that he had stayed in bed for a day or two 
on a few occasions.  He also stated that his back disability 
interfered with his sleep.  He described a normal night's 
sleep as being anywhere from 3 to 4 hours.  He would then 
wake up, remain awake for 2 to 3 hours and then take a nap.  

With further regard to his symptomatology, the veteran denied 
back swelling and muscle spasm.  He also denied bowel and 
bladder problems.  He did report a sensation of heat on the 
right side of his back.  He also reported a decrease in his 
range of motion, in part due to cancer surgery, which he had 
on his neck.  He stated that he was able to drive a car and 
shop for groceries, but he could only walk for 10 to 15 
minutes, at a leisurely pace.  

A February 2004 treatment report from Wilford Hall Medical 
Center reveals complaints of a hot, shooting pain in the 
right quadrant.  The veteran rated such pain as a 6 out of 10 
in intensity.  The pain radiated from the knee and traveled 
up the leg.  He reported that his right leg felt hot and numb 
for over 2 years, but was worsening.  Objectively, motor and 
sensory testing showed no abnormalities.  The assessment was 
lumbar radiculopathy versus peripheral neuritis.  

In May 2004, the veteran had a VA neurological examination.  
He complained of some numbness in the right anterior thigh, 
above the knee.  He stated that, in the past, he had also 
experienced some pain in the right buttock area radiating 
down his right leg.  Objectively, mental status and speech 
were intact.  Cranial nerves II through XII were normal.  
Motor examination revealed 5/5 strength throughout.  Reflexes 
were 2+ in the arms, knees and ankles.  Sensory testing 
revealed slightly diminished pinprick in the right anterior 
lateral thigh.  Below that point, sensory testing was within 
normal limits.  Cerebellar and gait were intact.  There was 
mild discomfort to palpation in the low back and lower 
thoracic region.  

Following the work-up, the examiner did not find any definite 
objective evidence of lumbar radiculopathy.  Rather, he 
suspected that the veteran's right thigh numbness was most 
likely related to meralgia paresthetica or compression of the 
lateral femoral cutaneous nerve of the thigh.  He also found 
no evidence of incoordination.  

In June 2004, the veteran had a VA orthopedic examination.  
He explained that he experienced flare-ups about once per 
month.  Each episode would last for 1 to 2 days and was 
treated by decreased activity and over the counter 
medications.  He stated that he was able to sit for 20 
minutes, stand for 20 minutes, walk about 1 mile and lift 
approximately 15 pounds.  He did chores in the yard and light 
housework.  He had last worked in February 2001.  His 
employment was terminated due to his cancer problems.  

Upon physical examination, there was some tenderness, 
primarily in the low back.  There was no particular back 
spasm.  He was able to flex to 65 degrees and could lateral 
bend to 15 degrees bilaterally.  He had extension to 15 
degrees and had rotation bilaterally to 50 degrees.  He was 
able to walk on his toes and heels without difficulty and 
could climb onto the examination table without problems.  
Patella tendon reflexes were 2+.  Achilles reflex was also 
2+.  There was an area of decreased sensation in the lateral 
aspect of the right thigh, which was noted to be very typical 
of lateral femoral cutaneous nerve entrapment.  There was no 
numbness or weakness below the knees.  Straight leg raising 
was negative both sitting and supine.  

The diagnosis was degenerative disc disease of the 
thoracolumbar area, moderate in severity.  The veteran was 
also diagnosed with meralgia paresthetica, which was not as 
least as likely as not related to military service.  Finally, 
he was diagnosed with lumbago, without radiculopathy.  X-rays 
showed degenerative joint disease of the lower thoracic and 
upper lumbar areas.

The examiner commented that the veteran's service-connected 
degenerative disc disease did not affect any muscles or 
ligaments.  Moreover, meralgia paresthetica was found not to 
relate to the degenerative disc disease.  There was no 
evidence of radiculopathy.  His back disability did not cause 
weakness in movement, excess fatigability or incoordination.  
His lack of employment was noted to relate to cancer and not 
to his back problems.  He was found to have full mobility of 
the back, without any significant functional limitations.


Analysis

Increased Evaluation Prior to September 23, 2002

The veteran's claim for an increased rating for his service-
connected low back disability at issue was received on May 
30, 2001. As such, the rating period on appeal is from May 
30, 2000, one year prior to the date of receipt of the 
reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2).

The veteran is presently assigned a 10 percent rating for his 
degenerative disc disease of the lumbar and thoracic spine 
pursuant to Diagnostic Code 5003.  Under that Code section, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Prior to September 23, 2002, the relevant limitation of 
motion Codes are 5291 (dorsal spine) and 5292 (lumbar spine).  
The first of these only allows a maximum benefit of 10 
percent, which the veteran has already been assigned.  Thus, 
the Board need only consider Diagnostic Code 5292.  

That Code section affords a 20 percent disability rating for 
moderate limitation of motion and a 40 percent evaluation for 
severe limitation of motion.  

The Board has reviewed the evidence and finds that it 
supports a 20 percent evaluation for moderate limitation of 
spinal motion for the period prior to September 23, 2002.  In 
so finding, the Board points to a May 2001 VA examination 
which showed limitation of extension from to 0 to 10 degrees 
and limitation of lateral bending from 0 to 15 degrees (left) 
and 0 to 10 degrees (right).  As shown in 38 C.F.R. § 4.71a, 
Plate V, normal extension and lateral bending should be to 30 
degrees.  Thus, the veteran had moderate limitation of motion 
at that time.  Thus, based on the foregoing, an award of 20 
percent for limitation of motion is warranted pursuant to 
Diagnostic Code 5292.  This finding also contemplates any 
additional functional limitation as due to factors such as 
pain, weakness and fatigability, as set forth under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995). 

The Board has considered whether any alternate Diagnostic 
codes serve as a basis for a rating in excess of 20 percent 
for the veteran's back disability.  As it existed prior to 
September 23, 2002, Diagnostic Code 5293 afforded a 40 
percent rating for intervertebral disc syndrome, where the 
evidence showed severe recurring attacks, with intermittent 
relief.  A 60 percent evaluation was warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 

In the present case, the medical evidence fails to 
demonstrate muscle spasms.  Such evidence also fails to show 
any radiculopathy related to the veteran's service-connected 
degenerative disc disease of the lower thoracic and lumbar 
spines with facet arthropathy.  (It is noted that all sensory 
deficits were attributed to meralgia paresthetica, which the 
VA examiner explicitly noted was unrelated to the veteran's 
service-connected degenerative disc disease).  For these 
reasons, an increased rating under Diagnostic Code 5293, as 
it existed prior to September 23, 2002, is not possible. 

The Board had also considered the pre-September 23, 2002, 
version of Diagnostic Code 5295.  Under that Code section, a 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Upon review of the evidence, the Board concludes that 
Diagnostic Code 5295 does not justify a rating in excess of 
20 percent.  While limited flexion was demonstrated, such 
limitation is moderate rather than "marked."  Additionally, 
the medical records are absent any findings of listing of the 
spine.  Moreover, upon VA examination in May 2001, 
Goldthwaite's test was negative.  Thus, this Code section 
does not afford in increased rating for the period prior to 
September 23, 2002.

The Board finds no other pertinent Code sections that could 
afford a rating in excess of 20 percent for the veteran's 
degenerative disc disease prior to September 23, 2002.  

In conclusion, the evidence of record demonstrates moderate 
limitation of lumbar motion which justifies a 20 percent 
rating under Diagnostic Code 5003-5292 for the period prior 
to September 23, 2002.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence does not, 
however, support a rating in excess of 20 percent for the 
period in question.  


Increased Evaluation On & After September 23, 2002

At this point it is necessary to note that there have been 
several recent revisions of the law as pertains to 
disabilities of the spine.  The first such revision, 
concerning Diagnostic Code 5293 was effective September 23, 
2002.  

As revised, that Code section affords a 40 percent rating for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  
Furthermore, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence here does not establish incapacitating episodes, 
as defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, while the veteran described episodes of bed rest at his 
May 2003 hearing, there is no indication that bed rest was 
officially prescribed by a physician at any time.  Further, 
even if the veteran's May 2003 testimony suffices as proof of 
prescribed bed rest, such periods of incapacitation have not 
been shown to total at least 6 weeks during the past 12 
months.  As such, the revised version of Diagnostic Code 5293 
can not serve as a basis for an increased rating, and the 
highest possible evaluation based on incapacitating episodes 
remains at 20 percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 20 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  That Code section affords a 40 percent 
evaluation for severe limitation of motion.  


Again, a May 2001 VA examination contains range of motion 
findings of forward flexion limited to 80 degrees, extension 
limited from 0 to 10 degrees, lateral bending limited from 0 
to 15, left and 0 to 10 right; rotation was 0 to 20, left, 
and 0 to 15 right.  While such findings are representative of 
moderate disability, they fail to establish severe limitation 
of motion.  

In so finding, the Board has considered the veteran's reports 
of pain in conformity with the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  As additional functional limitation is not 
established in the record, such is not a basis for a finding 
of severe disability under Diagnostic Code 5292.  

Thus, based on the foregoing, the appropriate evaluation for 
the orthopedic manifestations of the veteran's back 
disability is 20 percent.  As the medical evidence does not 
establish ankylosis, Diagnostic Codes 5286 and 5289 are not 
for application.  The only other potentially applicable 
Diagnostic Code with respect to the orthopedic manifestations 
of the veteran's service-connected degenerative disc disease 
of the lumbar spine is Diagnostic Code 5295, for lumbosacral 
strain.  However, the criteria for a rating in excess of 20 
percent have not been satisfied.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.

In the present case, the competent evidence fails to show any 
radiculopathy associated with the veteran's service-connected 
degenerative disc disease.  As such, a compensable evaluation 
for neurologic manifestations of degenerative disc disease is 
not for application.  

In sum, as instructed by the version of Diagnostic Code 5293 
effective September 23, 2002, the Board has considered the 
chronic orthopedic and neurologic manifestations of the 
veteran's degenerative disc disease of the lumbar spine.  


It has been determined that the veteran is entitled to a 20 
percent rating under Diagnostic Code 5292 for his orthopedic 
manifestations.  It has further been established that he is 
not entitled to a compensable evaluation for neurologic 
manifestations.  

Such ratings must now be combined under 38 C.F.R. § 4.25, 
along with any other service connected disabilities.  Here, 
the veteran also has a 10 percent rating for hypertension, a 
10 percent rating for lichen planus, both lower extremities, 
and a 10 percent evaluation for status post skin cancer of 
the lip.   

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), 10 percent 
(hypertension), 10 percent (lichen planus, both lower 
extremities), and 10 percent (status post skin cancer of the 
lip), an evaluation of 40 is derived.   

Thus, under the version of Diagnostic Code 5293 as revised 
effective September 23, 2002, an increased rating of 40 
percent is for application.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities were revised again, effective September 26, 
2003.  The Board has considered whether, from that date 
forward, a rating in excess of 40 percent is permissible.  

However, the most recent version of the law requires a 
finding of unfavorable ankylosis of the entire thoracolumbar 
spine in order to qualify for the next-higher 50 percent 
evaluation.  Thus, there is no basis for a rating in excess 
of 40 percent from September 26, 2003.  

It is noted that, as revised effective September 26, 2003, 
the rating schedule still allows for an increased rating on 
the basis of incapacitating episodes.  However, as previously 
explained, such have not been established in the record.


In conclusion, the version of Diagnostic Code 5293 effective 
September 23, 2002, allows for an increased rating to 40 
percent for the veteran's degenerative disc disease.  There 
is no basis for a rating in excess of that amount, even when 
considering subsequent changes to the spinal Codes.  The 
Board notes that in reaching such conclusions, the benefit of 
the doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
did provide the criteria for assignment of an extraschedular 
evaluation and it did not grant an increased evaluation on 
this basis.  The claim of entitlement to an increased 
evaluation on a schedular basis implies consideration of 
extraschedular evaluation.  

The veteran and his representative have had sufficient 
opportunity to present evidence and argue on this phase of 
the veteran's claim for increased compensation benefits.  The 
Board's consideration of this aspect of the appeal does no 
prejudice to the veteran but merely affords a more profound 
consideration of his claim for increased benefits.  
VAOPGCPREC 6-96; Bernard v. Brown, 4 Vet. App. 384 (1993).


The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his degenerative disc disease of the 
lower thoracic and lumbar spines with facet arthropathy.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Prior to September 23, 2002, entitlement to an increased 
evaluation of 20 percent for degenerative disc disease of the 
lower thoracic and lumbar spines with facet arthropathy is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.

From September 23, 2002, entitlement to an increased 
evaluation of 40 percent for degenerative disc disease of the 
lower thoracic and lumbar spines with facet arthropathy is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


